PER CURIAM.
Kimaunie Dolanea Wynter appeals the district court’s order denying his motion under Fed.R.Civ.P. 36. We have reviewed the record and the district court’s opinion and find no reversible error. “Rule 36 authorizes a court to correct only clerical errors in the transcription of judgments.” United States v. Werber, 51 F.3d 342, 343 (2d Cir.1995). Because the district court correctly determined that there was no such clerical error in the transcription of the judgment in this case, the court properly denied Wynter’s motion. Finding no error, we affirm the ruling of the district court. See id. at 347. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
We express no opinion as to whether or not the sentence complained of might be corrected in a 28 U.S.C. § 2255 or habeas corpus proceeding.

AFFIRMED.